Case 2:20-cr-00579-SVW Document 147-8 Filed 03/11/21 Page 1 of 3 Page ID #:1085




             EXHIBIT H
Case 2:20-cr-00579-SVW Document 147-8 Filed 03/11/21 Page 2 of 3 Page ID #:1086




                                                                                024
                                                                          EXHIBIT H
Case 2:20-cr-00579-SVW Document 147-8 Filed 03/11/21 Page 3 of 3 Page ID #:1087




                                                                                025
                                                                          EXHIBIT H
